DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/26/2022 has been entered. 
Status of the Application
 Claims 1, 8, 19, 21-22, 25-29, 31, 32, 34, 38, 41, 44, 46-53, 55-56 are pending, of which Claims 8, 19, 25-26, 28-29, 32, 34, 38, 41, 44, 46, 51-53, 55-56 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim.
Claims 1, 21-22, 27, 31, 47-50 are under current examination. 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 21-22, 27, 31, 48-50 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  See MPEP 2143. The MPEP states that the purpose of the written description requirement is to the ensure that the inventor had possession, as of the filling date of the application, of the specific subject matter claimed by him. Further, for a broad generic claim, the specification must provide adequate written description to identify the genus of the claim.
Claims 1, 21-22, 27, 31, 48-50 are directed to a compound of Formula:
 A-Linker-drug, 
wherein A is defined by a functional definition as well as by chemical structures with functional definitions electron withdrawing, electron donating groups etc.; linker can be a bond or defined by generic formulae (3)-(7); Drug is again defined by a functional definition and derivatives thereof
Thus, claims 1, 21-22, 27, 31, 48-50 are drawn to millions of compounds, having any A with functional definition as well as by chemical structures with functional definitions electron withdrawing, electron donating groups etc.; linker defined by genus 3-7 and drug defined by functional definitions and derivatives thereof, each moiety very different structurally from another, are attached.
A disclosure should contain representative examples which provide reasonable assurance to one skilled in the art that ensure that the inventor had possession, as of the filing date of the application, of the specific subject matter claimed by him. The applicants have broadly claimed a compound of formula (1). The MPEP states that for a generic claim, the genus can be adequately described if the disclosure presents a sufficient number of representative species in examples that encompass the genus. (MPEP § 2163). A "representative number of species" means that the species which are adequately described are representative of the entire genus. Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus. See AbbVie Deutschland GmbH & Co., KG v. Janssen Biotech, Inc., 759 F.3d 1285, 1300, 111 USPQ2d 1780, 1790 (Fed. Cir. 2014) (Claims directed to a functionally defined genus of antibodies were not supported by a disclosure that "only describe[d] one type of structurally similar antibodies" that "are not representative of the full variety or scope of the genus."). An adequate written description of a chemical invention also requires a precise definition, such as by structure, formula, chemical name, or physical properties, and not merely a wish or plan for obtaining the chemical invention claimed. See, e.g., Univ. of Rochester v. G.D. Searle & Co., 358 F.3d 916, 927, 69 USPQ2d 1886, 1894-95 (Fed. Cir. 2004) (The patent at issue claimed a method of selectively inhibiting PGHS-2 activity by administering a non-steroidal compound that selectively inhibits activity of the PGHS-2 gene product, however the patent did not disclose any compounds that can be used in the claimed methods. While there was a description of assays for screening compounds to identify those that inhibit the expression or activity of the PGHS-2 gene product, there was no disclosure of which peptides, polynucleotides, and small organic molecules selectively inhibit PGHS-2. The court held that "[w]ithout such disclosure, the claimed methods cannot be said to have been described."). If the genus has a substantial variance, the disclosure must describe a sufficient variety of species to reflect the variation within that genus.  Furthermore, for a broad generic claim, the specification must provide adequate written description to identify the genus of the claim.  In Regents of the University of California v. Eli Lilly & Co. the court stated:
"A written description of an invention involving a chemical genus, like a description of a chemical species, 'requires a precise definition, such as by structure, formula, [or] chemical name,' of the claimed subject matter sufficient to distinguish it from other materials." Fiers, 984 F.2d at 1171, 25 USPQ2d 1601; In re Smythe, 480 F.2d 1376, 1383, 178 USPQ 279, 284985 (CCPA 1973) ("In other cases, particularly but not necessarily, chemical cases, where there is unpredictability in performance of certain species or subcombinations other than those specifically enumerated, one skilled in the art may be found not to have been placed in possession of a genus ...") Regents of the University of California v. Eli Lilly & Co., 43 USPQ2d 1398. 

Additionally, in Carnegie Mellon University v. Hoffman-La Roche Inc., Nos. 07-1266, -1267 (Fed. Cir. Sept. 8, 2008), the Federal Circuit affirmed that a claim to a genus described in functional terms was not supported by the specification’s disclosure of species that were not representative of the entire genus. Functional language at the point of novelty, as herein employed by applicants, is admonished in University of California v. Eli Lilly and Co. 43 USPQ2d 1398 (CAFC, 1997) at 1406: stating this usage does “little more than outline goal appellants hope the recited invention achieves and the problems the invention will hopefully ameliorate”. The CAFC further clearly states that “[A] written description of an invention involving a chemical genus, like a description of a chemical species, requires a precise definition, such as by structure, formula, [or] chemical name, of the claimed subject matter sufficient to distinguish it from other materials” at 1405 (emphasis added), and that “It does not define any structural features commonly possessed by members of the genus that distinguish from others. One skilled in the art therefore cannot, as one can do with a fully described genus, visualize or recognize the identity of the members of the genus.  A definition by function, as we have previously indicated, does not suffice to define the genus…” at 1406 (emphases added). Thus, it is unquestionable that claims 1, 21-22, 27, 31, 48-50 are broad and generic, with respect to all possible compounds encompassed by claim 1. There is a very large number of structural variations encompassed by formula (I). The claims lack in written description because the specification lacks sufficient variety of species to reflect this variance in the genus. 
The specification provides guidance to a limited number of compounds, 9 compounds, embraced by claim 47 Vs millions of compounds embraced by the instant claims. 
The specification does not provide sufficient descriptive support for the myriad of compounds embraced by the claims.
There are millions of combinations of elements A, linker and drug, embraced by claim 1. Considering the lack of guidance provided in the specification, one of ordinary skill in the art would be burdened with undue experimentation to practice the invention commensurate in the scope of claims 1, 21-22, 27, 31, 48-50.
Claim Rejections - 35 USC § 112 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 1, 21-22, 27, 31, 48-50 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 1, 21-22, 27, 31, 48-50 are indefinite as claim 1 recites “R4---selected—--halomethyl, --haloalkyl, polyhalomethyl—polyhaloalkyl---methoxy, --ether”. This is because such recitation reflects use of broader and narrower limitation within the same claim, thereby making scope of claims unclear. 
Claim 1 is further indefinite as the claim recites R can be H, alkyl or aryl---R can be alkyl or aryl but not H. This is because such recitation reflects that R is open ended and may include other substituents, which are not clear from specification or the claims. Applicant is suggested to use language, such as “wherein R is selected from the group consisting of” 
Appropriate correction required.
Since the dependent claims 21-22, 27, 31, 48-50 doesn’t cure the above deficiency, these claims are also indefinite.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 21-22, 27, 31, 48-50 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kaltenbach (WO 03/016270 A2; as provided by the applicant on IDS dated 11/23/2021).
Kaltenbach discloses several compounds for treating cancer, which also fit the definition of compound of formula of the instant claims:
A-linker-drug; 

    PNG
    media_image1.png
    354
    688
    media_image1.png
    Greyscale

wherein drug is:

    PNG
    media_image2.png
    333
    381
    media_image2.png
    Greyscale
, one R4 is a ketone and the other R4 comprises a covalent bond to a linker and wherein linker is a covalent bond i.e. a benzene ring comprising a covalent bond with linker and A is



    PNG
    media_image3.png
    149
    845
    media_image3.png
    Greyscale
 and a composition comprising the same and one or more compounds (i.e. more than one anticancer compound) or with or without other antitumor drugs and a carrier, formulated for oral, intravenous administration etc. for treating cancer (entire application, especially page 8-16, 24-25, 35, 43 and claims). 
With regard to functional limitations anticancer drug;  active compound with anticancer etc. activity; topoisomerase activity---DNA damaging activity etc.; inhibits protein kinase etc.; - Since the cited prior art teaches compounds as anticancer compounds, fits definition of compounds of the instant claim A-Linker-drug and same compounds as in the instant claims, the compounds of the cited prior art and chemical structure of drug part of the cited prior art is expected to show same properties, i.e. meet functional limitations anticancer drug;  active compound with anticancer etc. activity; topoisomerase activity---DNA damaging activity etc.; inhibits protein kinase etc., absent any evidence to the contrary. 
Since the cited prior art reads on all the limitations of the instant claims 1, 21-22, 27, 31, 48-50, these claims are anticipated. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 21-22, 27, 31, 47-50 in the instant application are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over the claims 1-18, 21-23 of co-pending US application 16/769523. 
Although the conflicting claims are not identical, they are not patentably distinct from each other because of the following reasons: 
The claims of instant application are drawn to a compound and a composition comprising the same and co-pending applications is also drawn to a structurally same compound and a composition comprising the same.	 
The difference of wording, however, does not constitute a patentable distinction, because the compound and the composition is disclosed by the co-pending application. Thus, the difference does not constitute a patentable distinction because the claims in the co-pending application simply fall within the scope of present invention.  For the foregoing reasons, the instantly claimed compound and composition is made obvious.	 
This is provisional obviousness-type double patenting rejection because the conflicting claims have not been patented yet.
Response to Arguments
Applicant’s remarks and amendment, filed on 09/26/2022, have been fully considered but not found persuasive.
Applicant argues over the written description rejection:

    PNG
    media_image4.png
    855
    935
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    855
    923
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    712
    952
    media_image6.png
    Greyscale

This is not found persuasive and the instant claims stand rejected under 112a, written description. Applicant broad definitions of linkers along with substituents in functional terms encompass millions of compounds and the instant specification lacks support of representative species, where these individual components are actually present in the compound A-linker-compound form. Applicant has provided broad definition of A, linker and compound, all individually with no linkage or representation of actual compound, i.e. the specification lacks representative number of species. In other words, the Examiner agrees:

    PNG
    media_image7.png
    371
    845
    media_image7.png
    Greyscale
 and the examiner finds that the instant specification lacks representative number of species, i.e. actual compound A-linker-Drug. Further, anticancer drug definition vs what structurally diverse compounds come under that definition are two different things. Importantly, just providing examples of a few anticancer drugs without providing sufficient number of examples where these different classes of compounds are actually linked with A and linker, shows in fact the lack of adequate guidance and actual reduction to practice. A disclosure should contain representative examples (of invention recited in the claim, i.e. A-linker-drug and not just a definition of drug or a couple of examples of drug alone) which provide reasonable assurance to one skilled in the art that ensure that the inventor had possession, as of the filing date of the application, of the specific subject matter claimed by him.  The instant claims are not drawn to anticancer compounds but to A-linker-anticancer and thus giving examples of a couple of anticancer compounds or giving individual broad definitions of individual component of compound does not satisfy written description requirement under 112a. Again, there are thousands of electron donating groups, electron withdrawing groups and by just giving the definitions of just some substituents on individual components of a genus encompassing millions of compounds does not satisfies representative number of species 
With regard to applicant’s argument over 102. The argument is moot in view of new rejection as set forth above.
Applicant didn’t argue over ODP and therefore the rejection is maintained.
Conclusion
No Claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PANCHAM BAKSHI whose telephone number is (571)270-3463.  The examiner can normally be reached on M-Thu 7-4.30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on 571-2720627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PANCHAM BAKSHI/Primary Examiner, Art Unit 1623